Citation Nr: 0826694	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-37 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative changes, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1975.  This case comes to the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Atlanta, 
Georgia Department of Veterans' Affairs (VA) Regional Office 
(RO).  The case was remanded by the Board in June 2007 for 
further development.  That development having taken place and 
the case having been readjudicated by the RO in an April 2008 
supplemental statement of the case, it is now once again 
before the Board.

The issue of entitlement to a total disability rating based 
on individual unemployability is referred back to the RO.  
This issue was raised in the veteran's most recent VA 
examination in December 2007 when the examiner stated that 
the veteran was unemployed as a result of his low back 
disability.


FINDINGS OF FACT

1.  The veteran has broad based disc bulges at L3-4, L4-5 and 
inflammation of the soft tissue in the vicinity of the spinal 
cord and nerve roots and suffers from incapacitating episodes 
occurring at least twice a year and lasting at least 4 weeks.

2.  The veteran does not present evidence of unfavorable 
ankylosis of the lumbar spine, or intervertebral disc 
syndrome (IVDS) with incapacitating episodes lasting at least 
6 weeks in duration.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for a 
low back strain with degenerative changes have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, DCs 5289, 5292, 
5293, 5295 (2002); DCs 5237, 5238, 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores, slip 
op. at 5-6. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
August 2003, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that he had actual knowledge of the rating element 
of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
veteran in August 2003 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the March 2006 letter and a later June 2007 
letter indicated that he should submit evidence of the 
increased disability's impact on his employment.  The January 
2004 rating decision and the February 2006 and April 2008 
supplemental statements of the case each included the exact 
language from the applicable diagnostic codes regarding this 
claim.  Based on the evidence above, the veteran can be 
expected to understand from the various letters and other 
forms of communication from the RO what was needed to support 
his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Based on the above, the 
notice deficiencies do not affect the essential fairness of 
the adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and attempted to 
obtain Social Security Administration records.  The veteran 
was afforded VA examinations to determine the severity of his 
disability and the opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim for Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate DCs identify the 
various disabilities and contain each disability's rating 
criteria.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

The Board notes that prior to this appeal, the applicable 
rating criteria for intervertebral disc syndrome (IVDS) were 
revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  The veteran's claim was filed in 
August 2003.

The veteran is currently rated as 20 percent disabled under 
38 C.F.R. § 4.71a DC 5295 which was the appropriate DC under 
the old rating criteria for lumbosacral strain.  In addition 
to the above-mentioned changes to the rating criteria for 
IVDS, the remaining spinal regulations were amended in 
September 2003.  In a claim for an increased rating, where 
the rating criteria are amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, those 
amendments, made while this appeal was pending, allow both 
the old and new regulations to be considered.  See 68 Fed. 
Reg. 51,454 (Aug. 27, 2003). 

In order for the veteran to be entitled to a rating higher 
than 20 percent for his back disability under the pre-amended 
regulations (effective from September 23, 2002 to September 
26, 2003), the evidence must show any of the following as a 
symptom of his service-connected back disability:

?	favorable ankylosis of the lumbar spine (40 percent 


DOCKET NO.  04-37 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative changes, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1975.  This case comes to the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Atlanta, 
Georgia Department of Veterans' Affairs (VA) Regional Office 
(RO).  The case was remanded by the Board in June 2007 for 
further development.  That development having taken place and 
the case having been readjudicated by the RO in an April 2008 
supplemental statement of the case, it is now once again 
before the Board.

The issue of entitlement to a total disability rating based 
on individual unemployability is referred back to the RO.  
This issue was raised in the veteran's most recent VA 
examination in December 2007 when the examiner stated that 
the veteran was unemployed as a result of his low back 
disability.


FINDINGS OF FACT

1.  The veteran has broad based disc bulges at L3-4, L4-5 and 
inflammation of the soft tissue in the vicinity of the spinal 
cord and nerve roots and suffers from incapacitating episodes 
occurring at least twice a year and lasting at least 4 weeks.

2.  The veteran does not present evidence of unfavorable 
ankylosis of the lumbar spine, or intervertebral disc 
syndrome (IVDS) with incapacitating episodes lasting at least 
6 weeks in duration.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for a 
low back strain with degenerative changes have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, DCs 5289, 5292, 
5293, 5295 (2002); DCs 5237, 5238, 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores, slip 
op. at 5-6. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
August 2003, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that he had actual knowledge of the rating element 
of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
veteran in August 2003 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the March 2006 letter and a later June 2007 
letter indicated that he should submit evidence of the 
increased disability's impact on his employment.  The January 
2004 rating decision and the February 2006 and April 2008 
supplemental statements of the case each included the exact 
language from the applicable diagnostic codes regarding this 
claim.  Based on the evidence above, the veteran can be 
expected to understand from the various letters and other 
forms of communication from the RO what was needed to support 
his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Based on the above, the 
notice deficiencies do not affect the essential fairness of 
the adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and attempted to 
obtain Social Security Administration records.  The veteran 
was afforded VA examinations to determine the severity of his 
disability and the opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim for Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate DCs identify the 
various disabilities and contain each disability's rating 
criteria.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

The Board notes that prior to this appeal, the applicable 
rating criteria for intervertebral disc syndrome (IVDS) were 
revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  The veteran's claim was filed in 
August 2003.

The veteran is currently rated as 20 percent disabled under 
38 C.F.R. § 4.71a DC 5295 which was the appropriate DC under 
the old rating criteria for lumbosacral strain.  In addition 
to the above-mentioned changes to the rating criteria for 
IVDS, the remaining spinal regulations were amended in 
September 2003.  In a claim for an increased rating, where 
the rating criteria are amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, those 
amendments, made while this appeal was pending, allow both 
the old and new regulations to be considered.  See 68 Fed. 
Reg. 51,454 (Aug. 27, 2003). 

In order for the veteran to be entitled to a rating higher 
than 20 percent for his back disability under the pre-amended 
regulations (effective from September 23, 2002 to September 
26, 2003), the evidence must show any of the following as a 
symptom of his service-connected back disability:

?	favorable ankylosis of the lumbar spine (40 percent 
under DC 5289);
?	severe limitation of motion of the lumbar spine (40 
percent under DC 5292);
?	severe lumbosacral sprain with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, 
or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion 
(40 percent under DC 5295);
?	IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past twelve months (40 percent under DC 
5293)
o	Note 1 defines an incapacitating episode as a 
"period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed 
rest as prescribed by a physician and treatment 
by a physician."

OR, under the amended spine and disc regulations (effective 
from September 26, 2003), a 40 percent rating will be 
assigned under the General Rating Formula for the following 
manifestations of either lumbosacral strain (DC 5237), 
spinal stenosis (DC 5238), or degenerative arthritis of the 
spine (DC 5242); or separately for IVDS (DC 5243):

?	forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire 
thoracolumbar spine (General Rating Formula, 
including DC 5237, 5238, 5242)
o	Note 1 under the revised General Rating Formula 
also indicates that any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, shall 
be rated separately under an appropriate DC.
?	IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past twelve months (40 percent under DC 
5243)
o	Note 1 defines an incapacitating episode as a 
"period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed 
rest as prescribed by a physician and treatment 
by a physician."

In addition, DC 5003 applies to degenerative arthritis and 
allows for rating under that DC or under the appropriate DC 
addressing limitation of motion of the affected part (see DCs 
addressed above).  DC 5003 does not allow for a rating in 
excess of 20 percent and, as such, is not for consideration 
here.

Extensive VA treatment records have been associated with the 
claims file and document the veteran's ongoing treatment for, 
inter alia, his low back disability.  The veteran has 
continued complaints of pain in the low back, hips and legs, 
and even at times in the groin area, throughout the period on 
appeal.  

An August 2003 MRI indicated that he had moderate acquired 
stenosis at L4-5/L5-S1 due to posterior disc bulges and right 
L5 nerve root compression, bilateral L 4 root compression and 
facet arthropathy.  The veteran was diagnosed as having 
lumbar degenerative disc disease with nerve root compression 
and facet arthropathy.

He underwent a VA examination in October 2003 at which time 
he was noted to walk with his back bent, leaning forward but 
had no muscle spasms or tenderness to palpation of the low 
back.  He had positive straight leg tests bilaterally.  His 
range of motion was noted to include 90 degrees of forward 
flexion with pain but not further limited by weakness, 
fatigue, lack of endurance or incoordination; extension to 10 
degrees with pain; right lateral flexion to 35 degrees with 
pain; left lateral flexion to 40 degrees; and bilateral 
rotation to 10 degrees with pain but not further limited by 
fatigue, weakness, lack of endurance or incoordination.  He 
was noted to have no bowel or bladder dysfunction but some 
erectile dysfunction.  He had a normal peripheral nerve exam.  
After diagnostic testing, he was diagnosed as having minimal 
degenerative changes which changed his ultimate diagnosis 
from just low back strain to include the degenerative changes 
of the lumbar spine with decreased range of motion and 
positive straight leg test bilaterally.

In November 2003 he received an injection for treatment of 
low back pain and was diagnosed as having spinal stenosis.

In April 2004, MRI imaging showed mild interval worsening of 
central spinal stenosis secondary to increase in epidural fat 
at the L3-4, L4-5, and L5-S1 levels.

In July 2004, the veteran underwent a L3-S1 decompression 
surgery for his lower back.

A November 2004 VA treatment note indicates that the 
veteran's complaints of radiating pain down his legs are not 
radicular in nature and therefore unrelated to his low back 
disability.

In June 2005, MRI imaging showed developmentally narrow canal 
with multilevel previous resection.  A small amount of disc 
protrusion is again seen at L5-S1, without evidence of direct 
neural impingement.  However, this may impinge upon the 
exiting L5 nerve roots under physiologic stress.

An August 2007 MRI indicated that the veteran had broad disc 
bulges at L3-4 and L4-5, which extend to the neural foramen 
bilaterally producing neural foraminal stenosis at both 
levels, right paracentral broad based disc protrusion at L5-
S1.  This abust the exiting right L5 nerve root.  Correlation 
for a right L5 radiculopathy was recommended.  Prominency of 
the epidural fat at L5-S1 suggesting epidural lipomatosis and 
status post laminectomies at L4 and L5 were also noted.

In November 2007, the veteran's medical history was evaluated 
to determine the measures he should take with regards to any 
neurological manifestations of his low back disability.  
After reviewing the veteran's medical history, the examiner 
concluded that the veteran's had "clinical chronic low back 
pain, consistent with degenerative spine disease and on top 
of this he has post-laminectomy syndrome.  There is no 
clinical finding to suggest radiculopathy or myelopathy and 
his MRIs are not indicative of any significant pathology.  
Without having seen the patient back in 2004 I can not say 
with certainty but I do know that the majority of patients 
with so called "stenosis from lipomatosis" do extremely 
poorly with surgery."

The veteran underwent both neurological and orthopedic 
examinations regarding his low back disability in December 
2007.  At the neurological examination, the veteran presented 
with a slow and cautious walk but with no foot drop.  He 
complained of back and hip discomfort.  Upon muscle strength 
testing, the examiner found no weakness and no visible 
atrophy of lower leg muscles.  The examiner stated that 
sensory testing demonstrated normal responses to pin and 
touch over the left foot (which was claimed to be numb) but 
no perception of pin sensation over the right foot top and 
sole.  The examiner diagnosed the veteran as having chronic 
low back pain with pain radiating into the legs in a non-
radicular distribution and specifically stated to have found 
no objective neurological findings on this or previous 
examinations and no evidence of specific radiculopathy or 
sciatic nerve involvement or any other evidence of a 
neurological problem.

The orthopedic examiner measured the veteran's range of 
motion to include extension-flexion from -20 degrees to 40 
degrees with a tilt to the right side.  The veteran was also 
measured to have right lateral flexion to 30 degrees and left 
lateral flexion to 10 degrees.  Right lateral rotation was 
measured to 35 degrees and left lateral rotation was measured 
to 30 degrees.  He did not report any pain on motion during 
any of the above measurements and upon repetition did not 
report pain, fatigue, weakness, lack of endurance, or 
incoordination.  The examiner indicated that the veteran had 
incapacitating episodes about twice per year lasting from 
weeks to a month.  During that time, the examiner stated that 
the veteran had additional pain and was bedridden.  No 
ankylosis was found.  X-ray imaging indicated that the 
veteran had lumbar spine degenerative disc disease and the 
examiner indicated that the clinical findings are out of 
proportion to the x-ray findings and concluded that it was 
probably due to inflammation of the soft tissue surrounding 
the vertebra.

As the veteran has been shown to have disc bulges at the L3-4 
and L4-5 (see August 2007 MRI) and incapacitating episodes 
reportedly to occur at least twice in the past year and 
lasting for up to 4 weeks at a time, he meets the criteria 
for a 40 percent disability rating under the old DC 5293 and 
the new DC 5243 for symptoms of IVDS.  Despite no treatment 
records reflecting treatment and bedrest as prescribed by a 
physician, the level of disc bulging and inflammation of the 
soft tissue due to IVDS upon examination allowed the December 
2007 VA examiner to stipulate that the veteran's symptoms 
would have warranted such treatment and prescription.  As 
such, a rating of at least 40 percent is granted.

However, a rating in excess of 40 percent is not warranted.  
To be entitled to a rating of greater than 40 percent for his 
back disability under the pre-amended regulations, the 
evidence must show any of the following as a symptom of his 
service-connected back disability:

?	unfavorable ankylosis of the lumbar spine (50 percent 
under DC 5289); or,
?	IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past twelve 
months (60 percent under DC 5293)
o	Note 1 defines an incapacitating episode as a 
"period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed 
rest as prescribed by a physician and treatment 
by a physician."

OR, under the amended spine and disc regulations, a 50 
percent rating will be assigned under the General Rating 
Formula for unfavorable ankylosis of the entire 
thoracolumbar spine; or 
?	IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past twelve 
months (60 percent under DC 5243)
o	Note 1 defines an incapacitating episode as a 
"period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed 
rest as prescribed by a physician and treatment 
by a physician."

The evidence does not more nearly approximate a rating in 
excess of 40 percent.  Specifically, no ankylosis of any kind 
was found during any of the examinations.  Rather, range of 
motion, while limited, was not found to be that far from 
normal and in no way was documented as showing ankylosis.  
The December 2007 examiner specifically made a negative 
finding of ankylosis in the examination report.  As the 
evidence does not more nearly approximate a rating in excess 
of 40 percent, such a rating is denied.

In addition, while certain treatment records include 
complaints of radiating pain and other neurological 
manifestations which are suggested to be associated with the 
veteran's low back disability, the December 2007 report which 
was made after complete physical examination of the veteran 
and after a review of all medical evidence, indicates that 
the veteran's complaints of pain in the extremities is in a 
non-radicular pattern.  This conclusion is the same as that 
reached by the VA treatment provider in November 2004.  This 
indication precludes any conclusion that the supposed 
neurological manifestations are related to the veteran's back 
disability.   As such, an additional disability rating for 
neurological manifestations is not applicable here.

In addition, the Board has considered the veteran's 
statements regarding his service-connected disability on 
appeal.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  In making its determination, the Board has focused 
on the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
and the veteran's subjective complaints of an increased 
disability.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2007).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that his 
service-connected disability has necessitated frequent 
periods of hospitalization.  While it can be argued and the 
veteran has made claims that have been corroborated by 
medical examiners that the veteran's disability interferes 
with his employability, the evidence of record simply does 
not support a conclusion that any such impairment is beyond 
that already contemplated by the applicable schedular 
criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  In 
the absence of the factors set forth above, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating of 40 percent, but no higher, for low back strain 
with degenerative changes is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


